Dismissed and Memorandum Opinion filed June 12, 2008







Dismissed
and Memorandum Opinion filed June 12, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00298-CR
____________
 
RICARDO BARCENAS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
County Criminal Court at Law No. 8
Harris County, Texas
Trial Court Cause No. 1496188
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to misdemeanor assault.  In accordance with the terms of
a plea bargain agreement with the State, the trial court sentenced appellant on
March 20, 2008, to confinement for twelve days in the Harris County Jail. 
Appellant filed a pro se notice of appeal.  We dismiss the appeal.  




The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The
record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed June
12, 2008.
Panel consists of Chief Justice Hedges and Justices
Fowler and Boyce. 
Do Not Publish C Tex. R. App. P.
47.2(b).